Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/30/2021 has been entered. Claims 1, 2, 5-11, and 14-21 are pending in the application, claims 19-21 are added.
Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Bessier does not teach the water treatment chemical, and as a microemulsion is different from the instant application. Bessier teaches cleaning agents (a microemulsion is a solution according to Danielsson and Lindman “a microemulsion is a system of water, oil and an amphiphile which is a single optically isotropic and thermodynamically stable liquid solution”, Eastoe, page 59, 3.1 Microemulsions, paragraph 1), a solution-type water treatment chemical) and lamellar mesophases result in optical anisotropy and possibly increased viscosity, which are undesirable ([0008]), and the microemulsion is stable especially from 5-60 degrees C, and in embodiments from <5 degrees C ([0113-0114], see Examples, in particular Example 4), in particular in example 4 using bis(2-ethylhexyl) sulfosuccinate sodium salt and sodium gluconate. There is no specific teaching in Beisser that the treatment chemical does not form a gel or precipitate, Beisser teaches the agent is stable in the claimed range, that increased viscosity is undesirable, which would imply the formation of gel is undesirable, and with no evidence to the contrary the agent of Beisser does not form a gel or precipitate, or at least motivation to avoid gel formation.
. 

Claim Interpretation
The claims require a water treatment chemical, but appear to be directed to a cleaning chemical or agent for cleaning or treating a membrane or other item, not to treating the water.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beisser (US PG Pub 2015/0045278), with evidence from Eastoe (Julian Eastoe Research Group, Advanced Surfactants and Interfaces, Chapter 3 Microemulsions, May 2003) and TCI (TCI specification for Bis(2-ethylhexyl) Sulfosuccinate Sodium Salt 577-11-7).
With respect to claims 1 and 10, Beisser teaches aqueous microemulsions for use as cleaning agents (a microemulsion is a solution according to Danielsson and Lindman “a microemulsion is a system of water, oil and an amphiphile which is a single optically isotropic and thermodynamically stable liquid solution”, Eastoe, page 59, 3.1 Microemulsions, paragraph 1), a solution-type water treatment chemical. An object of Beisser’s invention is to provide environmentally friendly cleaning agents stable over a broad temperature range, containing a low amount of surfactants with excellent cleaning performance ([0020]), the formation of the microemulsion and its temperature stability window can be controlled by suitably selecting salts allowing for reduction of the amount of surfactant, and adjusting the temperature window and optimizing the cleaning performance by controlling the salt amounts ([0052]), the cleaning agent comprising one or more salt(s) of sulfosuccinate ester, especially a sodium salt, sulfosuccinate esters are selected from the group consisting of diesters of sulfosuccinic acid alkali salt with C6-C10 alcohols, monoesters of sulfosuccinic acid dialkali salt with C8-C10 alcohols, and monoesters of sulfosuccinic C8-C12 acid dialkali salt with ethoxylated C10-C14 alcohols, the salt acts as an anionic surfactant, and in a particularly preferred embodiment the sodium salt of bis(2-ethylhexyl) sulfosuccinate ([0053-0058, 0145], see CAS No. 577-11-7, Structural formula C20H37O7SNa, and instant specification page 20 Anionic Surfactant AS-5), and a water soluble salt selected from a group including sodium gluconate ([0050], Example 4) a gluconic acid and or a salt thereof. 
While Beisser does not specifically teach the surfactant HLB, or by extension molecular weight calculation in the claimed relationships, the sodium salt of bis(2-ethylhexyl) sulfosuccinate of Beisser is the same as the anionic surfactant AS-5 from the instant specification, Table 1, indicating AS-5 as having a HLB of 16.8, a MW of 444, and would inherently exhibit the same properties (see TCI specification), including the claimed HLB of equation (1) and molecular weight of equation (2) of claim 1. 
Beisser does not specifically teach that the water treatment chemical does not form a gel or precipitate, Beisser teaches lamellar mesophases result in optical anisotropy and possibly increased viscosity, which are undesirable ([0008]), and the microemulsion is stable especially from 5-60 degrees C, and in embodiments from <5 degrees C ([0113-0114], see Examples, in particular Example 4), Beisser teaches stable microemulsions, stable at temperatures less than 0 degrees C in multiple examples, and less than 5 degrees C in particular in example 4 using bis(2-ethylhexyl) sulfosuccinate sodium salt and sodium gluconate. There is no specific teaching in Beisser that the treatment chemical does not form a gel or precipitate, Beisser teaches the agent is stable in the claimed range, that increased viscosity is undesirable, which would imply the formation of gel is undesirable, and with no evidence to the contrary the agent of Beisser does not form a gel or precipitate, or at least motivation to avoid gel formation.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention control the temperature stability window by suitably selecting salts, allowing for reduction of the amount of surfactant, and adjust the temperature window and optimize 
With respect to claims 2 and 11, the water treatment chemical according to claims 1 and 10 is taught above. While Beisser does not specifically teach that the water treatment chemical does not form a gel or precipitate, Beisser teaches lamellar mesophases result in optical anisotropy and possibly increased viscosity, which are undesirable ([0008]), and the microemulsion is stable especially from 5-60 degrees C, and in embodiments from <5 degrees C ([0113-0114], Examples, in particular Example 4), wherein the water treatment chemical does not form a gel or precipitate at a solution temperature of 6°C or less.
Beisser does not specifically teach that the water treatment chemical does not form a gel or precipitate, Beisser teaches lamellar mesophases result in optical anisotropy and possibly increased viscosity, which are undesirable ([0008]), and the microemulsion is stable especially from 5-60 degrees C, and in embodiments from <5 degrees C ([0113-0114], see Examples, in particular Example 4), Beisser teaches stable microemulsions, stable at temperatures less than 0 degrees C in multiple examples, and less than 5 degrees C in particular in example 4 using bis(2-ethylhexyl) sulfosuccinate sodium salt and sodium gluconate. There is no specific teaching in Beisser that the treatment chemical does not form a gel or precipitate, Beisser teaches the agent is stable in the claimed range, that increased viscosity is undesirable, which would imply the formation of gel is undesirable, and with no evidence to the contrary the agent of Beisser does not form a gel or precipitate at a solution temperature of 6°C or less, or at least motivation to avoid gel formation.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention control the temperature stability window by suitably selecting salts, 
With respect to claims 5 and 14, the water treatment chemical according to claims 1 and 10 is taught above. Beisser teaches in order to adjust the temperature window and optimize cleaning performance the salt is typically present in an amount from 0.1 to 4 %, the gluconic acid has a concentration of 20 wt% or less ([0052], Example 4), and the salts of the sulfosuccinates esters are typically in an amount from 1 to 10%, the surfactant has a concentration of 10 wt% or less ([0057]). 

Claim Rejections - 35 USC § 103
Claims 6, 7, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beisser with evidence from Eastoe, in view of Aoki (US PG Pub 2015/0045276) and TCI (TCI specification for Bis(2-ethylhexyl) Sulfosuccinate Sodium Salt 577-11-7).
With respect to claims 6 and 15, the water treatment chemical according to claims 1 and 10 is taught above. Beisser teaches the microemulsion comprising an alkali agent (alkali or alkaline earth or ammonium salts are preferred ([0047, 0054]). Alternatively, Aoki teaches cleaning agents, cleaning liquids, and cleaning methods for removing contaminants from permeable membranes, in particular polyamide RO membranes with an aqueous solution including an alkali agent (abstract), and that conventional cleaning agents that are known for effective cleaning of polymide RO membranes include alkali agents such as sodium hydroxide ([0005]), and that alkali agents maintain solubility ([0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
With respect to claims 7 and 16, the water treatment chemical according to claims 1 and 10, is taught above. Beisser further teaches boosters to increase effectiveness and contribute to enlarging the temperature range in which the microemulsions are stable, the booster can include polyethylene glycol, ethylene oxide, polyvinyl alcohol among others, and preferably have an average molecular weight of 500-20,000 g/mol ([0070-0081]) a polyol compound having a molecular weight of 1000 or less. Alternatively, Aoki teaches cleaning effects may be enhanced by using polyol compounds having a molecular weight of not more than 1000, and preferably 60-1000 ([0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polyol compound of Aoki into the cleaning agent of Beisser to effectively penetrate into permeable membranes and dissolve contaminants ([0056]).
With respect to claim 19, the method according to claim 1 is taught above. Beisser teaches the salts of the sulfosuccinates esters are typically in an amount from 1 to 10%, preferably 1.5-5%, a concentration of the anionic surfactant is 0.01 to 5 wt% ([0057]), and in order to adjust the temperature window and optimize cleaning performance the salt is typically present in an amount from 0.1 to 4 %, by weight based on the total weight of the microemulsion ([0052]). While Bessier doesn’t’ explicitly teach a gluconic acid of 10-20 wt%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of gluconic acid, to adjust the temperature window and optimize the cleaning performance of the microemulstion. The claimed concentration of the gluconic acid (salt) of 10 to 20 wt% would be achieved through such optimization. 
Claims 8, 9, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beisser with evidence from Eastoe and TCI (TCI specification for Bis(2-ethylhexyl) Sulfosuccinate Sodium Salt 577-11-7), in view of Aoki (US PG Pub 2015/0045276) and Cran (Degradation of polyamide reverse osmosis membranes in the presence of chloramine).
With respect to claim 8, Beisser teaches the treatment chemical according to claim 1, and that the agent is useful in industry and commercial fields, may be used for cleaning off paints, lacquers, oil, and/or salt like residues from metal and/or plastic surfaces (Beisser [0124]), and is used as a cleaning agent (Beisser [0119-0137]), a washing liquid. The use of the washing liquid would be intended use of the washing liquid and would carry no patentable weight unless the use results in a structural difference between the claimed invention and the prior art. Beisser is silent on the use for a polyamide reverse osmosis membrane. Aoki teaches cleaning agents, cleaning liquids, and cleaning methods for removing contaminants from permeable membranes, in particular polyamide RO membranes, with an aqueous solution including a chloramine compound and an alkali agent (abstract), and that conventional cleaning agents known to be effective for cleaning polyamide RO membranes include: alkali agents, surfactants, and chelating agents ([0004-0007]) a washing liquid for a polyamide reverse osmosis membrane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cleaning agent of Beisser into the cleaning liquid of Aoki, for the chloramine compound, as according to Cran, chloramine causes degradation of polyamide RO membranes and unfavorable increases in permeate flux (title, abstract, conclusion), while Beisser’s agent provides environmentally friendly cleaning agents stable over a broad temperature range, containing a low amount of surfactants with excellent cleaning performance (Beisser [0020]).
With respect to claim 9, the washing liquid according to claim 8 is taught above. Aoki teaches cleaning methods for washing a polyamide reverse osmosis membrane using a washing liquid (abstract, [0061-0065]). 
With respect to claim 17, Beisser teaches the treatment chemical according to claim 10. Aoki teaches cleaning agents, cleaning liquids, and cleaning methods for removing contaminants from a method for preparing a washing liquid for a polyamide reverse osmosis membrane. Beisser further teaches that the agent is useful in industry and commercial fields, may be used for cleaning off paints, lacquers, oil, and/or salt like residues from metal and/or plastic surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cleaning agent of Beisser into the cleaning liquid of Aoki, for the chloramine compound, as according to Cran, chloramine causes degradation of polyamide RO membranes and unfavorable increases in permeate flux (title, abstract, conclusion), while Beisser’s agent provides environmentally friendly cleaning agents stable over a broad temperature range, containing a low amount of surfactants with excellent cleaning performance (Beisser [0020]).
With respect to claim 18, the method according to claim 17 is taught above. Aoki teaches cleaning methods for washing a polyamide reverse osmosis membrane, the method comprising washing a polyamide reverse osmosis membrane by using the washing liquid for a polyamide reverse osmosis membrane ([0061-0065], abstract). 
With respect to claim 20, the method according to claim 1 is taught above. Bessier teaches the gluconic acid is sodium gluconate (a water soluble salt selected from a group including sodium gluconate ([0050], Example 4). Bessier is silent on mixing the anionic surfactant in a 48 wt% sodium hydroxide.
Aoki teaches cleaning agents, cleaning liquids, and cleaning methods for removing contaminants from permeable membranes, in particular polyamide RO membranes, with an aqueous solution including a chloramine compound and an alkali agent (abstract), and that conventional cleaning agents known to be effective for cleaning polyamide RO membranes include: alkali agents, surfactants, and mixed with a 48 wt% aqueous sodium hydroxide solution, including in comparative examples SLS an anionic surfactant ([0085]), such that is the anionic surfactant mixed with in a 48 wt% sodium hydroxide ([0079, 0082-0085], Examples).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cleaning agent of Beisser into the cleaning liquid of Aoki, for the chloramine compound, such that it would be mixed with Aoki’s 48 wt% aqueous sodium hydroxide solution, as according to Cran, chloramine causes degradation of polyamide RO membranes and unfavorable increases in permeate flux (title, abstract, conclusion), while Beisser’s agent provides environmentally friendly cleaning agents stable over a broad temperature range, containing a low amount of surfactants with excellent cleaning performance (Beisser [0020]).
With respect to claim 21, the method according to claim 20 is taught above. Beisser teaches the anionic surfactant contains an ethylene oxide group (the cleaning agent comprising one or more salt(s) of sulfosuccinate ester, especially a sodium salt, sulfosuccinate esters are selected from the group consisting of diesters of sulfosuccinic acid alkali salt with C6-C10 alcohols, monoesters of sulfosuccinic acid dialkali salt with C8-C10 alcohols, and monoesters of sulfosuccinic C8-C12 acid dialkali salt with ethoxylated C10-C14 alcohols). Beisser does not specifically teach the surfactant HLB as calculated according to the instant claims, but does teach the degree of ethoxylation can be adjusted to optimize the HLB as calculated according to Griffiin ([0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the HLB by adjusting the degree of ethoxylation as taught by Bessier and to reduce interfacial surface tensions ([0003-0004]) the claimed HLB of 17.5 or more, would be reached through said optimization. Furthermore, because the prior art has disclosed all structural limitations of the claimed product except for the specific claimed product property, which the Examiner the prior art inherently possesses, a case of prima facie obviousness has been established. 
Claims 8, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US PG Pub 2015/0045276) in view Cran (Degradation of polyamide reverse osmosis membranes in the presence of chloramine) and Beisser with evidence from Eastoe and TCI.
With respect to claim 8, Aoki teaches cleaning agents, cleaning liquids, and cleaning methods for removing contaminants from permeable membranes, in particular polyamide RO membranes, with an aqueous solution including a chloramine compound and an alkali agent (abstract), and that conventional cleaning agents known to be effective for cleaning polyamide RO membranes include: alkali agents, surfactants, and chelating agents ([0004-0007]) a washing liquid for washing a polyamide reverse osmosis membrane. Aoki fails to teach the treatment chemical of claim 1. Beisser teaches the treatment chemical according to claim 1, as discussed above, and that the agent is useful in industry and commercial fields, may be used for cleaning off paints, lacquers, oil, and/or salt like residues from metal and/or plastic surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cleaning agent of Beisser into the cleaning liquid of Aoki, for the chloramine compound, as according to Cran, chloramine causes degradation of polyamide RO membranes and unfavorable increases in permeate flux (title, abstract, conclusion), while Beisser’s agent provides environmentally friendly cleaning agents stable over a broad temperature range, containing a low amount of surfactants with excellent cleaning performance (Beisser [0020]).
With respect to claim 9, the washing liquid according to claim 8 is taught above. Aoki teaches cleaning methods for washing a polyamide reverse osmosis membrane using a washing liquid (abstract, [0061-0065]).
   With respect to claim 10, Aoki teaches cleaning agents, cleaning liquids, and cleaning methods for removing contaminants from permeable membranes, in particular polyamide RO membranes, with an aqueous solution including a chloramine compound and an alkali agent (abstract), and that conventional cleaning agents known to be effective for cleaning polyamide RO membranes include: alkali agents, surfactants, and chelating agents ([0004-0007]) and methods for producing cleaning agents and liquids ([0050-0053]). Aoki is does not teach the gluconic acid or HLB of the surfactant recited in the claims. 
Beisser teaches aqueous microemulsions for use as cleaning agents (a microemulsion is a solution according to Danielsson and Lindman “a microemulsion is a system of water, oil and an amphiphile which is a single optically isotropic and thermodynamically stable liquid solution”, Eastoe, page 59, 3.1 Microemulsions, paragraph 1), a solution-type water treatment chemical. An object of Beisser’s invention is to provide environmentally friendly cleaning agents stable over a broad temperature range, containing a low amount of surfactants with excellent cleaning performance ([0020]), the formation of the microemulsion and its temperature stability window can be controlled by suitably selecting salts  allowing for reduction of the amount of surfactant, and adjusting the temperature window and optimizing the cleaning performance by controlling the salt amounts ([0052]), the cleaning agent comprising one or more salt(s) of sulfosuccinate ester, especially a sodium salt, the salt acts as an anionic surfactant, and in a particularly preferred embodiment the sodium salt of bis(2-ethylhexyl) sulfosuccinate ([0053-0058, 0145], see CAS No. 577-11-7, Structural formula C20H37O7SNa, and instant specification page 20 Anionic Surfactant AS-5), and a water soluble salt selected from a group including sodium gluconate ([0050], Example 4) a gluconic acid and or a salt thereof. 
While Beisser does not specifically teach the surfactant HLB, or by extension molecular weight calculation in the claimed relationships, the sodium salt of bis(2-ethylhexyl) sulfosuccinate of Beisser is the same as the anionic surfactant AS-5 from the instant specification, Table 1, indicating AS-5 as having HLB of equation (1) and molecular weight of equation (2) of claim 1. 
Beisser does not specifically teach that the water treatment chemical does not form a gel or precipitate, Beisser teaches lamellar mesophases result in optical anisotropy and possibly increased viscosity, which are undesirable ([0008]), and the microemulsion is stable especially from 5-60 degrees C, and in embodiments from <5 degrees C ([0113-0114], see Examples, in particular Example 4), Beisser teaches stable microemulsions, stable at temperatures less than 0 degrees C in multiple examples, and less than 5 degrees C in particular in example 4 using bis(2-ethylhexyl) sulfosuccinate sodium salt and sodium gluconate. There is no specific teaching in Beisser that the treatment chemical does not form a gel or precipitate, Beisser teaches the agent is stable in the claimed range, that increased viscosity is undesirable, which would imply the formation of gel is undesirable, and with no evidence to the contrary the agent of Beisser does not form a gel or precipitate, or at least motivation to avoid gel formation.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention control the temperature stability window by suitably selecting salts, allowing for reduction of the amount of surfactant, and adjust the temperature window and optimize the cleaning performance by controlling the salt amounts ([0052]), to prevent undesirable lamellar mesophases and increased viscosity, to include the formation of gel or precipitate, in order to provide environmentally friendly cleaning agents stable over a broad temperature range, containing a low amount of surfactants with excellent cleaning performance ([0020]).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cleaning agent of Beisser into the cleaning liquid of Aoki, for the chloramine compound, as according to Cran, chloramine causes degradation of polyamide RO membranes and unfavorable increases in permeate flux (title, abstract, conclusion), while Beisser’s 
With respect to claim 17, the combination above teaches the method of claim 10. Aoki further teaches methods for producing cleaning agents and liquids for cleaning a polyamide reverse osmosis membrane ([0050-0053]), a method for preparing a washing liquid for a polyamide reverse osmosis membrane.
With respect to claim 18, the method according to claim 17 is taught above. Aoki further teaches cleaning agents, cleaning liquids, and cleaning methods for removing contaminants from permeable membranes, in particular polyamide RO membranes, a method for washing a polyamide reverse osmosis membrane using a washing liquid (abstract, [0061-0065]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US PG Pub 2015/0045276) in view Cran (Degradation of polyamide reverse osmosis membranes in the presence of chloramine) and Beisser with evidence from Eastoe and TCI, in view of Liu (CN 100422387).
With respect to claim 19, the method according to claim 1 is taught above. Beisser teaches the salts of the sulfosuccinates esters are typically in an amount from 1 to 10%, preferably 1.5-5%, a concentration of the anionic surfactant is 0.01 to 5 wt% ([0057]), and in order to adjust the temperature window and optimize cleaning performance the salt is typically present in an amount from 0.1 to 4 %, by weight based on the total weight of the microemulsion ([0052]). While Bessier doesn’t’ explicitly teach a gluconic acid of 10-20 wt%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of gluconic acid, to adjust the temperature window and optimize the cleaning performance of the microemulstion. The claimed concentration of the gluconic acid (salt) of 10 to 20 wt% would be achieved through such optimization. 
Alternatively, Liu teaches a cleaning agent comprised of sodium hydroxide, surfactant, and gluconate, with a gluconate concentration of 5-30% ([0010]), 7-20% ([0013]), or 10-15% ([0014]), see .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777